UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2017 (Unaudited) Common Stocks - 96.3% Shares Value ($) Australia - 1.2% Dexus 705,567 France - 5.7% Sanofi 113,053 10,802,896 Television Francaise 1 467,481 6,856,654 Total 164,162 8,348,604 Hong Kong - 1.4% Link REIT 786,000 Israel - 1.1% Bank Hapoalim 747,550 Italy - 1.0% Atlantia 144,394 Japan - 1.9% Japan Tobacco 250,700 Netherlands - 5.5% Koninklijke Ahold Delhaize 191,707 3,924,962 RELX 552,729 11,633,783 Royal Dutch Shell, Cl. A 325,824 9,224,236 New Zealand - .4% Spark New Zealand 713,313 Norway - 2.2% Orkla 952,130 South Korea - .7% Macquarie Korea Infrastructure Fund 431,940 Sweden - 1.8% Hennes & Mauritz, Cl. B 316,762 Switzerland - 9.3% Nestle 96,868 8,184,617 Novartis 161,227 13,739,185 Roche Holding 40,768 10,325,335 Zurich Insurance Group 33,271 10,143,535 United Kingdom - 21.9% BAE Systems 555,274 4,406,762 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.3% (continued) Shares Value ($) United Kingdom - 21.9% (continued) British American Tobacco 137,809 8,570,333 British American Tobacco, ADR 121,014 7,565,807 Centrica 3,717,614 9,736,468 Diageo 446,714 14,431,328 GlaxoSmithKline 528,167 10,554,002 Informa 1,121,987 10,295,835 SSE 367,262 6,682,160 UBM 732,012 7,002,173 Unilever 239,259 13,642,043 Vodafone Group 2,168,267 6,351,004 United States - 42.2% CA 406,140 12,606,586 Cisco Systems 420,765 13,233,059 CMS Energy 176,681 8,169,729 Coty, Cl. A 199,047 4,076,483 Emerson Electric 102,635 6,118,072 Eversource Energy 135,138 8,215,039 Gilead Sciences 121,692 9,259,544 Kraft Heinz 21,911 1,916,336 Mattel 338,137 6,769,503 Maxim Integrated Products 262,497 11,927,864 McDonald's 73,002 11,325,530 Merck & Co. 150,236 9,597,076 Microsoft 375,869 27,325,676 Paychex 119,393 6,906,885 Philip Morris International 99,128 11,569,229 Principal Financial Group 87,616 5,848,368 Procter & Gamble 100,246 9,104,342 Ralph Lauren 187,283 14,167,959 Verizon Communications 103,317 5,000,543 Western Union 440,508 8,700,033 Total Common Stocks (cost $369,881,203) Other Investment - 3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $13,991,511) 13,991,511 a Total Investments (cost $383,872,714) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipt REIT—Real Estate Investment Trust a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 26.1 Technology 14.3 Health Care 14.1 Consumer Services 13.1 Financials 9.9 Utilities 7.2 Industrials 4.8 Oil & Gas 3.9 Money Market Investment 3.1 Telecommunications 2.9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 191,837,856 - - Equity Securities - Foreign Common Stocks† 245,732,265 - - Registered Investment Company 13,991,511 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (4,560) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. STATEMENT OF FORWRAD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Global Equity Income Fund July 31, 2017 (Unaudited) Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: UBS British Pound, Expiring 8/1/2017 501,461 657,068 661,628 (4,560 ) Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At July 31, 2017, accumulated net unrealized appreciation on investments was $67,688,918, consisting of $77,778,272 gross unrealized appreciation and $10,089,354 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 93.1% Rate (%) Date Amount ($) a Value ($) Argentina - 4.5% Argentine Government, Bonds ARS 21.20 9/19/18 199,950,000 12,323,560 Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 6,700,000 b 6,901,000 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 18,500,000 c,d 8,118,220 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 2,650,000 e 2,727,512 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 2,775,000 e 3,092,737 City of Buenos Aires Argentina, Unscd. Bonds, Ser. 22 ARS 0.00 5/31/22 35,000,000 c 2,077,925 City of Buenos Aires Argentina, Unscd. Bonds, Ser. 22 ARS 22.72 3/29/24 68,200,000 c 3,836,390 Australia - 6.4% Australian Government, Sr. Unscd. Bonds, Ser. 126 AUD 4.50 4/15/20 56,350,000 48,200,753 Australian Government, Sr. Unscd. Bonds, Ser. 142 AUD 4.25 4/21/26 8,300,000 7,499,163 Brazil - 1.1% Brazilian Government, Notes BRL 10.00 1/1/21 30,000,000 Canada - 5.1% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 513,049 e 411,620 BMW Canada Auto Trust, Ser. 2017-1A, Cl. A2 CAD 1.68 5/20/20 3,775,000 e 3,008,464 Canadian Government, Bonds CAD 1.50 6/1/26 17,275,000 13,285,573 Canadian Government, Bonds CAD 3.50 12/1/45 9,355,000 9,021,994 Cenovus Energy, Sr. Unscd. Notes 4.25 4/15/27 3,275,000 b,e 3,198,473 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 3,680,508 e 2,956,599 CNH Capital Canada Receivables Trust, Ser. 2017-1A, Cl. A2 CAD 1.71 5/15/23 3,300,000 e 2,622,742 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A1 CAD 1.38 8/20/18 397,005 e 318,477 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A2 CAD 1.64 3/20/19 1,650,000 e 1,322,978 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A3 CAD 1.83 6/21/21 1,900,000 e 1,521,585 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 2,078,330 e 1,666,831 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 3,750,000 e 3,002,286 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) Canada - 5.1% (continued) MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 1,075,000 e 859,629 Teck Resources, Gtd. Notes 6.25 7/15/41 1,150,000 1,254,938 Chile - .5% Chilean Government, Bonds CLP 4.50 3/1/21 2,695,000,000 Colombia - .4% Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 9,603,300,000 Czech Republic - .2% Czech Republic Government, Bonds, Ser. 100 CZK 0.25 2/10/27 36,000,000 Egypt - .1% Egyptian Government, Sr. Unscd. Notes 8.50 1/31/47 925,000 e France - 2.4% Bavarian Sky, Ser. FRE1, Cl. A EUR 0.50 4/20/24 198,423 c 234,978 French Government, Bonds EUR 0.50 5/25/26 6,850,000 8,009,993 French Government, Unscd. Bonds EUR 2.00 5/25/48 8,975,000 10,996,229 SFR Group, Sr. Scd. Notes 7.38 5/1/26 1,125,000 e 1,222,031 Germany - 1.5% Allianz, Sub. Notes EUR 5.63 10/17/42 5,400,000 c 7,804,826 Globaldrive Auto Receivables, Ser. 2016-B, Cl. A EUR 0.13 8/20/24 3,767,316 c 4,487,023 Volkswagen Car Lease, Ser. 21, Cl. A EUR 0.16 2/21/21 526,097 c 623,429 Hungary - .3% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 e Ireland - 1.9% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 1,775,000 1,885,607 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 725,000 786,297 Irish Government, Bonds EUR 2.40 5/15/30 6,370,000 8,532,349 Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 1,943,401 MMC Norilsk Nickel, Sr. Unscd. Notes 4.10 4/11/23 2,900,000 e 2,890,244 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 675,000 e 688,922 Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) Israel - .2% Israeli Government, Bonds, Ser. 0327 ILS 2.00 3/31/27 6,900,000 Italy - 3.7% Enel, Sr. Unscd. Bonds, Ser. 0000 EUR 4.88 2/20/18 6,285,000 7,650,247 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,415,508 Italian Government, Bonds EUR 1.25 12/1/26 18,250,000 20,318,718 Ivory Coast - .2% Ivory Coast Government, Sr. Unscd. Bonds EUR 5.13 6/15/25 750,000 e 907,602 Ivory Coast Government, Sr. Unscd. Bonds 6.13 6/15/33 1,150,000 e 1,129,639 Japan - 18.0% Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 2,880,000,000 26,294,874 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 2,300,500,000 20,432,643 Japanese Government, Sr. Unscd. Bonds, Ser. 21 JPY 0.10 3/10/26 10,172,000,000 f 95,868,525 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 1,088,550,000 12,034,942 OSCAR US Funding Trust VI, Ser. 2017-1A, Cl. A2A 2.30 5/11/20 900,000 e 902,236 OSCAR US Funding Trust VI, Ser. 2017-1A, Cl. A4 3.30 5/10/24 1,080,000 e 1,093,640 Luxembourg - .1% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 1,125,000 e Mexico - 2.1% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 5,100,000 e 5,297,625 Mexican Government, Bonds, Ser. M MXN 8.00 11/7/47 112,900,000 6,962,593 Mexican Government, Sr. Unscd. Bonds, Ser. M MXN 7.75 11/13/42 102,850,000 6,158,868 Netherlands - 4.7% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 7,250,000 e 7,740,789 ABN AMRO Bank, Sub. Notes EUR 2.88 1/18/28 1,100,000 c 1,412,395 Cooperatieve Rabobank, Sub. Bonds EUR 2.50 5/26/26 1,816,000 c 2,274,719 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 2,425,000 e 2,421,721 ING Groep, Sub. Notes EUR 3.00 4/11/28 700,000 c 900,278 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 4,275,000 e 4,408,530 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) Netherlands - 4.7% (continued) Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 1,415,000 1,491,056 Petrobras Global Finance, Gtd. Notes 7.38 1/17/27 1,745,000 1,894,197 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 2,530,000 2,552,137 Schaeffler Finance, Sr. Scd. Notes 4.75 5/15/23 1,125,000 e 1,168,594 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 1,200,000 1,179,310 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 1,275,000 b 1,221,821 Volkswagen International Finance, Gtd. Bonds EUR 3.75 12/31/49 1,800,000 c 2,218,332 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 280,000 e 279,868 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 4,100,000 5,096,801 Vonovia Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 2,117,759 WPC Eurobond, Gtd. Bonds EUR 2.25 7/19/24 1,850,000 2,279,595 New Zealand - 2.5% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 27,204,000 g Norway - .3% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 e Poland - 1.6% Polish Government, Bonds, Ser. 0727 PLN 2.50 7/25/27 54,750,000 Portugal - 2.4% Portuguese Government , Sr. Unscd. Bonds EUR 4.13 4/14/27 16,100,000 e Russia - 1.3% Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 725,000,000 Senegal - .3% Senegalese Government, Unscd. Notes 6.25 5/23/33 2,125,000 e Serbia - .3% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 2,500,000 South Africa - 1.3% South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 117,900,000 7,996,311 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 36,000,000 3,060,954 Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) Spain - 2.9% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 c 2,868,144 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 1,923,175 c 2,299,359 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 3,448,729 Spanish Government, Sr. Unscd. Bonds EUR 2.90 10/31/46 12,075,000 14,499,577 Telefonica Emisiones, Gtd. Notes EUR 1.53 1/17/25 1,600,000 1,954,747 Sri Lanka - .6% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 4,715,000 e 4,937,935 Sri Lankan Government, Sr. Unscd. Notes 6.20 5/11/27 550,000 e 567,877 Supranational - 3.7% Asian Development Bank, Sr. Unscd. Notes NZD 3.50 5/30/24 3,750,000 2,819,715 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 2,975,000 e 2,315,976 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 18,425,000 14,154,328 International Finance, Sr. Unscd. Notes INR 6.30 11/25/24 96,070,000 1,521,793 Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 85,000,000 10,938,908 Sweden - 1.4% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 86,125,000 Switzerland - .3% Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 2,700,000 e Thailand - 1.6% Thai Government, Sr. Unscd. Bonds THB 2.13 12/17/26 479,000,000 Turkey - .6% Turkish Government, Bonds TRY 2.00 9/18/24 15,200,000 h Ukraine - .1% Ukrainian Government, Sr. Unscd. Notes 0.00 5/31/40 1,100,000 c United Kingdom - 7.3% Barclays, Jr. Sub. Bonds 7.88 12/31/49 2,325,000 c 2,550,002 Barclays, Sub. Notes 5.20 5/12/26 2,925,000 3,125,933 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,993,390 E-Carat, Ser. 16-1, Cl. A EUR 0.08 10/18/24 2,354,103 c 2,799,419 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom - 7.3% (continued) HSBC Holdings, Sub. Notes 4.38 11/23/26 1,875,000 1,974,135 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 1,075,000 e 1,182,500 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 2,225,000 2,264,988 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 8,675,000 8,910,040 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 1,975,000 2,025,197 United Kingdom Gilt, Unscd. Bonds GBP 3.50 1/22/45 18,075,000 31,998,631 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 2,400,000 2,953,210 United States - 10.9% Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 925,000 955,586 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 2,650,000 3,215,047 Ally Financial, Gtd. Notes 3.50 1/27/19 3,415,000 3,474,762 AMC Networks, Gtd. Notes 5.00 4/1/24 840,000 867,300 AMC Networks, Gtd. Notes 4.75 8/1/25 355,000 358,994 American Homes 4 Rent, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 762,977 e 803,914 Amgen, Sr. Unscd. Notes 4.40 5/1/45 1,075,000 1,134,524 Antero Resources, Gtd. Notes 5.63 6/1/23 300,000 309,000 Antero Resources, Gtd. Notes 5.00 3/1/25 925,000 e 915,750 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 3.34 3/25/34 1,591,349 c 1,582,512 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 741,512 c 804,155 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.26 6/11/50 3,300,000 c 3,305,989 BWAY Holding, Sr. Scd. Notes 5.50 4/15/24 2,074,000 e 2,180,292 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 1,125,000 e 1,211,139 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.13 6/30/27 1,125,000 e 1,174,219 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,250,000 2,466,666 Citigroup, Sub. Bonds 4.40 6/10/25 4,650,000 4,882,221 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.48 12/17/33 4,190,393 c,e 4,238,680 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 2,345,386 2,402,247 Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) United States - 10.9% (continued) Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 1,150,000 e 1,136,224 DaVita, Gtd. Notes 5.00 5/1/25 1,175,000 1,195,328 Digital Euro Finco, Gtd. Bonds EUR 2.63 4/15/24 1,775,000 2,246,413 DISH DBS, Gtd. Notes 5.88 11/15/24 1,125,000 1,224,844 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 2,050,000 2,001,513 Energy Transfer, Sr. Unscd. Notes 4.75 1/15/26 880,000 925,749 Energy Transfer, Sr. Unscd. Notes 4.20 4/15/27 600,000 b 603,934 First Data, Scd. Notes 5.75 1/15/24 1,125,000 e 1,192,500 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 1,375,000 1,271,875 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/34 3,260,000 c,e 3,269,404 Genesis Energy, Gtd. Notes 6.75 8/1/22 695,000 b 708,900 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 3,415,000 3,411,862 HCA, Sr. Scd. Notes 5.50 6/15/47 1,225,000 1,280,125 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 1,225,000 1,265,364 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 2.09 11/25/36 1,599,838 c 1,581,371 Kinder Morgan, Gtd. Notes 4.30 6/1/25 575,000 602,267 Kinder Morgan, Gtd. Notes 5.55 6/1/45 900,000 969,372 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 5,075,000 6,091,141 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 2.06 2/25/34 557,738 c 553,308 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.68 4/15/49 75,843 c 77,056 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 1.53 3/25/35 800,213 c 757,123 New Residential Mortgage Loan Trust, Ser. 2017-3A, Cl. A1 4.00 4/25/57 3,511,310 c,e 3,685,693 NGPL PipeCo, Sr. Unscd. Notes 4.38 8/15/22 280,000 e 288,750 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 1,075,000 e 1,202,656 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 1,095,000 e 1,187,391 Scientific Games International, Gtd. Notes 10.00 12/1/22 2,560,000 2,864,000 Springleaf Funding Trust, Ser. 2016-AA, Cl. A 2.90 11/15/29 3,900,000 e 3,941,983 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 1,335,000 1,461,825 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.1% (continued) Rate (%) Date Amount ($) a Value ($) United States - 10.9% (continued) Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 3,250,000 c,e 3,302,812 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 1,125,000 e 1,162,969 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 4,058,057 Towd Point Mortgage Trust, Ser. 2017-2, Cl. A1 2.75 4/25/57 1,033,938 c,e 1,045,172 Verizon Communications, Sr. Unscd. Notes 4.13 3/16/27 1,125,000 1,157,222 Zayo Group, Gtd. Notes 5.75 1/15/27 940,000 e 998,750 Uruguay - .3% Uruguayan Government, Sr. Unscd. Notes UYU 9.88 6/20/22 58,300,000 e Total Bonds and Notes (cost $787,156,076) Face Amount Covered by Options Purchased - .7% Contracts Value ($) Call Options - .6% 10 Year Interest Rate Swaption, September 2017 @ 2.24 238,000 176,617 Euro, August 2017 @ EUR 1.12 75,000,000 4,485,174 New Zealand Dollar Cross Currency, September 2017 @ NZD 1.06 AUD 45,700,000 529,873 Put Options - .1% 10 Year Interest Rate Swaption, August 2017 @ 1.23 132,500 148,152 10 Year Interest Rate Swaption, September 2017 @ 2.24 238,000 222,842 Japanese Yen, August 2017 @ JPY 110 84,000,000 670,363 Total Options Purchased (cost $3,185,188) Yield at Date of Maturity Principal Short-Term Investments - .8% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $6,855,210) 0.88 9/28/17 6,865,000 i Other Investment - 3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $26,714,519) 26,714,519 j Investment of Cash Collateral for Securities Loaned - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $6,088,055) 6,088,055 j Total Investments (cost $829,999,048) % Cash and Receivables (Net) % Net Assets % ARS—Argentine Peso AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso COP—Colombian Peso CZK—Czech Koruna EUR—Euro GBP—British Pound ILS—Israeli Shekel INR—Indian Rupee JPY—Japanese Yen MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty RUB—Russian Ruble SEK—Swedish Krona THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan Peso ZAR—South African Rand a Amount stated in U.S. Dollars unless otherwise noted above. b Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $6,175,505 and the value of the collateral held by the fund was $6,367,311, consisting of cash collateral of $6,088,055 and U.S. Government & Agency securities valued at $279,256. c Variable rate security—rate shown is the interest rate in effect at period end. d Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $134,108,760 or 15.39% of net assets. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. i Held by or on behalf of a counterparty for open futures contracts. j Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 66.7 Corporate-Investment Grade 14.8 Securitized 6.7 Corporate-High Yield 4.9 Cash & Equivalents 3.8 U.S. Government .8 Options Purchased .7 † Based on net assets. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 32,279,952 - Commercial Mortgage-Backed - 12,985,351 - Corporate Bonds † - 172,390,905 - Foreign Government - 580,818,040 - Registered Investment Companies 32,802,574 - Residential Mortgage-Backed - 12,914,599 - U.S. Treasury - 6,854,119 - Other Financial Instruments: Futures †† 1,235,189 - - Forward Foreign Currency Exchange Contracts †† - 7,490,404 - Options Purchased - 6,233,021 - Swaps †† - 5,742,690 - Liabilities ($) Other Financial Instruments: Futures †† (804,011 ) - - ) Forward Foreign Currency - Exchange Contracts †† - (3,163,025 ) - ) Options Written - (26,438 ) - ) Swaps †† - (2,213,286 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FUTURES Dreyfus International Bond Fund July 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Australian 3 Year Bond 410 36,652,665 September 2017 (194,881) Euro 30 Year Bond 27 5,181,760 September 2017 (193,467) Euro-Bobl 33 5,158,960 September 2017 (23,641) Japanese 10 Year Bond 30 40,861,717 September 2017 (48,209) Long Gilt 24 3,990,500 September 2017 11,061 Long Term French Government Bond 155 27,299,405 September 2017 (267,385) U.S. Treasury 5 Year Notes 331 39,107,133 September 2017 10,968 U.S. Treasury Long Bond 13 1,988,594 September 2017 (34,553) Futures Short Euro-Bond 348 (66,717,096) September 2017 1,213,160 U.S. Treasury 10 Year Notes 10 (1,258,906) September 2017 (9,884) U.S. Treasury Ultra Long Bond 68 (11,186,000) September 2017 (31,991) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus International Bond Fund July 31, 2017 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Put Options: New Zealand Dollar Cross Currency September 2017 @ NZD 1.03 AUD 45,700,000 (26,438 ) Total Options Written (premiums received $260,836) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar See notes to financial statements. STATEMENT OF FOWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus International Bond Fund July 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Singapore Dollar, Expiring 8/25/2017 3,515,000 2,551,576 2,594,758 43,182 Citigroup Indian Rupee, Expiring 8/24/2017 2,370,475,000 36,553,199 36,825,897 272,698 South Korean Won, Expiring 8/25/2017 20,526,245,000 18,291,076 18,345,913 54,837 Goldman Sachs International Canadian Dollar, Expiring 8/31/2017 3,140,000 2,504,590 2,519,772 15,182 Euro, Expiring 8/31/2017 85,350,000 99,994,353 101,219,544 1,225,191 Japanese Yen, Expiring 8/31/2017 15,508,275,000 138,516,088 140,879,197 2,363,109 Swedish Krona, Expiring 8/31/2017 127,720,000 15,531,714 15,849,591 317,877 HSBC Mexican New Peso, Expiring 8/25/2017 46,345,000 2,548,179 2,591,541 43,362 JP Morgan Chase Bank Chilean Peso, Expiring 8/25/2017 17,200,000,000 25,805,993 26,454,575 648,582 Czech Koruna, Expiring 8/25/2017 435,000,000 18,724,174 19,781,508 1,057,334 Indonesian Rupiah, Expiring 8/25/2017 113,733,955,000 8,492,045 8,512,141 20,096 Malaysian Ringgit, Expiring 8/25/2017 35,425,000 8,314,751 8,264,607 (50,144 ) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Russian Ruble, Expiring 8/25/2017 811,455,000 14,027,365 13,499,087 (528,278 ) Swiss Franc, Expiring 8/31/2017 1,850,000 1,960,170 1,917,257 (42,913 ) Royal Bank of Canada Euro, Expiring 8/31/2017 640,000 746,770 758,998 12,228 UBS British Pound, Expiring 8/31/2017 37,045,000 48,375,213 48,932,973 557,760 New Zealand Dollar, Expiring 8/31/2017 6,590,000 4,893,661 4,946,031 52,370 Sales: Bank of America Thai Baht, Expiring 8/25/2017 333,390,000 9,812,803 10,020,595 (207,792 ) Barclays Bank Malaysian Ringgit, Expiring 8/25/2017 18,000,000 4,168,510 4,199,377 (30,867 ) Mexican New Peso, Expiring 8/25/2017 21,090,000 1,162,664 1,179,320 (16,656 ) South Korean Won, Expiring 8/25/2017 9,885,990,000 8,543,381 8,835,884 (292,503 ) Citigroup Brazilian Real, Expiring 10/3/2017 30,485,000 9,574,735 9,665,892 (91,157 ) Chilean Peso, Expiring 8/25/2017 2,798,130,000 4,199,253 4,303,683 (104,430 ) Colombian Peso, Expiring 8/25/2017 12,700,000,000 4,151,263 4,239,593 (88,330 ) Mexican New Peso, Expiring 8/25/2017 196,470,000 10,678,878 10,986,298 (307,420 ) STATEMENT OF FOWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) forward foreign currency Unrealized exchange Foreign Currency Cost/ Appreciation contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup (continued) Russian Ruble, Expiring 8/25/2017 949,645,000 16,414,225 15,797,968 616,257 South African Rand, Expiring 8/25/2017 104,990,000 8,059,416 7,929,708 129,708 Taiwan Dollar, Expiring 8/25/2017 487,130,000 16,191,790 16,151,909 39,881 Goldman Sachs International Czech Koruna, Expiring 8/25/2017 34,260,000 1,466,584 1,557,964 (91,380 ) New Zealand Dollar, Expiring 8/31/2017 3,780,000 2,808,767 2,837,026 (28,259 ) Norwegian Krone, Expiring 8/31/2017 22,455,000 2,803,213 2,858,020 (54,807 ) Polish Zloty, Expiring 8/25/2017 36,670,000 9,800,359 10,197,913 (397,554 ) HSBC Australian Dollar, Expiring 8/31/2017 43,865,000 34,756,652 35,077,548 (320,896 ) Canadian Dollar, Expiring 8/31/2017 17,040,000 13,622,399 13,674,175 (51,776 ) New Zealand Dollar, Expiring 8/31/2017 52,660,000 39,104,421 39,523,220 (418,799 ) JP Morgan Chase Bank Israeli Shekel Expiring 8/25/2017 6,740,000 1,915,373 1,894,623 20,750 Turkish Lira, Expiring 8/25/2017 17,315,000 4,839,228 4,878,292 (39,064 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF SWAP AGREEMENTS Dreyfus International Bond Fund July 31, 2017 (Unaudited) Centrally Cleared Interest Rate Swaps (Pay) Receive Unrealized Notional Currency/ Fixed Appreciation Amount($) † Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) USD - 6 MONTH 50,300,000 LIBOR Deutsche Bank 2.48 1/10/2021 (1,255,943 ) CAD - 6 35,700,000 MONTH LIBOR Bank of America 1.25 6/21/2019 (171,660 ) USD - 3 MONTH Morgan Stanley 36,000,000 LIBOR Capital Services 1.79 10/3/2046 5,728,565 SEK - 3 MONTH Goldman Sachs 71,300,000 STIB International 0.44 7/18/2022 3,751 JPY - 6 MONTH 2,000,000,000 LIBOR Citigroup 0.08 11/4/2026 (274,435 ) SEK - 3 MONTH Goldman Sachs 214,000,000 STIB International 0.46 7/19/2022 (13,488 ) CAD - 6 105,400,000 MONTH LIBOR Bank of America 1.25 6/20/2019 (497,760 ) SEK - 3 MONTH Goldman Sachs 71,400,000 STIB International 0.42 7/20/2022 10,374 Gross Unrealized Appreciation Gross Unrealized Depreciation ) CAD—Canadian Dollar JPY—Japanese Yen USD—United States Dollar † Clearing House-Chicago Mercantile Exchange See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board Members (“Board”) Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in the values of foreign currencies, or as a substitute for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at NOTES any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Swap Agreements: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap agreements. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Interest rate swaps open at July 31, 2017 are set forth in the Statement of Swap Agreements. At July 31, 2017, accumulated net unrealized appreciation on investments was $27,513,911, consisting of $40,148,777 gross unrealized appreciation and $12,634,866 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J.
